Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D17-1211
                      Lower Tribunal No. F11-22273
                          ________________


                             Sydney Smith,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Richard
Hersch, Judge.

     Sydney Smith, in proper person.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and LOBREE, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See § 705.105, Fla. Stat. (2017); Davis v. State, 198 So. 3d

1070, 1072 (Fla. 5th DCA 2016) ("Section 705.105(1) provides that the title

to property seized in connection with a criminal proceeding shall vest

permanently in the law enforcement agency sixty days after the conclusion

of the criminal proceeding. Thus, in order to seek the return of seized

property, a defendant must file a motion within that sixty-day period."); Shirah

v. State, 312 So. 3d 1054, 1055-56 (Fla. 1st DCA 2021) ("The 60-day vesting

does not apply, however, if the property was seized for non-investigative or

non-evidentiary purposes. Rather, in such cases, a 4-year statute of

limitations applies. § 95.11(3)(i), Fla. Stat. (establishing 4-year statute of

limitations to actions for return of property held by the State) . . . .")




                                         2